Case 2:19-cv-03152-MKB-RER Document 22 Filed 07/09/19 Page 1 of 1 PagelD #: 278

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

SHULAMITH SCHOOL FOR GIRLS, 2:19 CV 03152 (MKB)(RER)

Plaintiff,
VOLUNTARY DISMISSAL
against

MARYELLEN ELIA, COMMISSIONER OF
EDUCATION, and THE STATE OF NEW
YORK,

 

Defendants.

 

PLEASE TAKE NOTICE that no answer or motion by either defendant having been
served or filed in this action, plaintiff, pursuant to Fed.R.Civ.P. Rule 41(a)(1)(A)(i), voluntarily
dismisses this action and the complaint herein against all defendants.

Dated: New York, New York
June 9, 2019

PUTNEY, TWOMBLY, HALL & HIRSON LLP
Attorneys for Plaintiffs
Shulamith Schgol for Girls

  
 

By KH [

Philip H. Ka¥ban (PK7271)
521 Fifth Avenue, 10"" Floor
New York, New York 10175
(212) 682-0020
pkalban@putneylaw.com

 

HAPHK\Shulamith School for Girls\Shulamith - Voluntary Dismissal 07-09-19.docx
